 1

 2
                            UNITED STATES DISTRICT COURT
 3                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 4

 5     EVA MOORE and BROOKE SHAW,
       individually and on behalf of all others
 6     similarly situated,

                             Plaintiffs,
 7                                                    C16-1123 TSZ
           v.
 8                                                    MINUTE ORDER
       MITZI JOHANKNECHT, in her official
 9
       capacity as KING COUNTY SHERIFF,
10                           Defendant.
11
        The following Minute Order is made by direction of the Court, the Honorable
12 Thomas S. Zilly, United States District Judge:

13         (1)    In the Minute Order entered December 18, 2018, docket no. 65, the Court
   did not stay this case, but instead directed the parties to file a Joint Status Report on or
14 before January 31, 2019, indicating whether defendant has sought a writ of certiorari
   from the United States Supreme Court and, if so, whether this matter should be stayed
15 pending a decision on any such petition. When the Minute Order was entered, the docket
   text erroneously summarized it as staying this action. The Clerk is DIRECTED to correct
16 the docket entry, remove the “stay” flag, and return this case to the active docket.
           (2)     Plaintiffs’ related motion for reconsideration, docket no. 66, is STRICKEN
17
     as moot.
18         (3)     The Clerk is further DIRECTED to send a copy of this Minute Order to all
     counsel of record.
19
           Dated this 9th day of January, 2019.
20

21                                                   William M. McCool
                                                     Clerk
22
                                                     s/Karen Dews
23                                                   Deputy Clerk

     MINUTE ORDER - 1
